DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/068,680, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  No support in the prior application for a disposable cartridge with sealed opening and a pierceable tip.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,651,197 to Levy et al. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter.1989).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 7, “the leading end portion” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7, 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0226845 to de la Serna in view of US Patent No. 3,791,424 to Strople et al. (Strople).
Regarding claim 7, de la Serna discloses a disposable cartridge (10) filled with compressed gas, the cartridge having an elongate generally cylindrical body (12) having an opening and an interior chamber shaped and dimensioned to accommodate a compressed and sterile medical grade gas, a leading end portion (C, Fig 2) that has a shape and dimensions that can be used for selective attachment to a portable medical gas delivery system, the cartridge sealed with a pierceable foil tip (14) positioned over the opening to seal the opening with the compressed gas within the interior chamber.  De la Serna does not teach the compressed gas to be sterile or the cylindrical body to be sterile.  However, Strople discloses that it was known in the art to fill gas cartridges with sterile medical gas as well as to sterilize the gas cartridges (abstract).  One of ordinary skill in the art would have found it obvious to substitute the compressed gas of de la Serna with sterile compressed gas as suggested by Strople and sterilized the cartridge body in order to have a pure and clean concentration of the gas and gas container since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Furthermore, note that product by process limitations and statements of intended use are given little patentable weight.  So long as the prior art has the structure as recited, then it can be used in the manner as recited as well as be made by the process as recited if there is no structural difference between the final product made by the claimed process and the prior art structure.  In particular, the de la Serna cartridge can be used in medical application with a 
Regarding claim 14, de la Serna further discloses the tip being a thin foil (14) securely sealed over an opening of the cartridge (Fig 2).

Claim 7-10, 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 6,843,388 to Hollars in view of Strople and US Patent No. 3,039,646 to Merz.
Regarding claim 7, Hollars discloses a disposable cartridge (49, Fig 4a) filled with compressed gas, the cartridge having an elongate generally cylindrical body having an opening and an interior chamber shaped and dimensioned to accommodate a compressed and sterile medical grade gas, a leading end portion (at 52) that has a shape and dimensions that can be used for selective attachment to a portable medical gas delivery system, the cartridge sealed with a pierceable tip (puncturable cap 54) positioned over the opening to seal the opening with the compressed gas within the interior chamber.  Hollars does not teach the compressed gas to be sterile or the cylindrical body to be sterile.  However, Strople discloses that it was known in the art to fill gas cartridges with sterile medical gas as well as to sterilize the gas cartridges (abstract).  One of ordinary skill in the art would have found it obvious to substitute the compressed gas of Hollars with sterile compressed gas as suggested by Strople and sterilized the cartridge body in order to have a pure and clean concentration of the gas and gas container since it has been held that simple substitution of one known element for another to obtain In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982.  The modified Hollars does not teach the pierceable tip to be a pierceable foil tip.  However, Merz discloses a gas cartridge (10) having a pierceable tip cover (11) made of thin metal.  One of ordinary skill in the art would have found it obvious to manufacture the puncturable cap of Hollars out of thin metal as suggested by Merz in order to facilitate puncture while keeping the contents since it has been held that selection of a known material to make a container of a type of material prior to invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416.  Furthermore, note that product by process limitations and statements of intended use are given little patentable weight.  So long as the prior art has the structure as recited, then it can be used in the manner as recited as well as be made by the process as recited if there is no structural difference between the final product made by the claimed process and the prior art structure.  In particular, the Hollars cartridge can be used in medical application with a portable medical gas delivery system because it has the structure as recited and furthermore it can be used such that is disposable and does not have to be refilled or cleaned between uses.  The sterilized container can be sterilized by washing as recited, the tip (54) can be punctured and destroyed when used with a portable medical gas delivery system since it has the structure as recited and as a result of the puncture, gas from the cartridge can be delivered through the tip when used as recited.
Regarding claim 8, Hollars further discloses body (49, Fig 4a) being inwardly tapered proximate one end and joined to a reduced diameter and generally cylindrical lead end portion (at 52) having an opening connected to interior chamber (Fig 4a).
Regarding claim 9, Hollars further discloses a thread (at 52) encircling end portion of the cartridge (Fig 5b).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 12-13, Hollars further discloses compressed gas cartridge (Fig 4a) containing carbon dioxide (col. 1, ll. 35-40).
Regarding claim 14, the modified Hollars further discloses the tip being a thin foil (11, Merz) securely sealed over an opening of the cartridge (Fig 2).

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollars in view of Strople, Merz and US Patent No. 4,854,343 to Rilett.
Regarding claim 11, the modified Hollars teaches the cartridge according to claim 7 but does not teach the cylindrical body made of triple washed aluminum construction.  However, Rilett discloses a cartridge (Fig 1) and in particular discloses that it was known in the art to manufacture gas cartridges out of aluminum (col. 3, ll. 63-65) and one of ordinary skill in the art would have found it obvious to also manufacture the Strople containers out of aluminum in order to have the desired strength.  Note that product by process limitations are given little patentable weight and so long as the prior art has the structure as recited, then it can be made by the process as recited, in the instant case, the aluminum can be tripled washed.

Response to Arguments
2/15/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, de la Serna and Hollars both disclose gas cartridges and the only difference between the prior art cartridges and the claimed invention is the former not having a sterile container body and holding a sterile gas.  Such sterile container body and sterile gas held within is taught by Strople and one of ordinary skill in the art would have found it obvious to make the container and gas of the prior art sterile as suggested by Strople in order for applications where sterility is required.  If the prior art has the structure as recited, then it would also be capable of performing the function as recited.
In response to applicant's argument that Strople provides gases for laboratory and industrial uses and discloses mechanisms for filling large industrial containers and expresses no concern or interst in the problems that might be associated with filling single-use cartridges that are disposable and do not have to be refilled or cleaned, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that Strople and de las Serna, Hollars, Merz is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Strople is directed to a gas cartridge for holding gas.  De La Serna, Hollars, Merz is also directed to a gas cartridge for holding gas.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735